           Case 1:20-cv-04508-JPC Document 17 Filed 11/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                     11/16/2020
                                                                       :
CALVIN D.T. GUY,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-CV-4508 (JPC)
                  -v-                                                  :
                                                                       :            ORDER
ENERGY RESOURCES PERSONNEL LLC doing                                   :
business as DIG INN, DIG INN RESTAURANT GROUP :
LLC, DIG INN 1319 FIRST AVENUE LLC,                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached an agreement to resolve this

case (Dkt. 16). Accordingly, it is ORDERED that this action is hereby DISMISSED and

discontinued without costs, and without prejudice to the right to reopen the action within thirty

days of the date of this Order if the agreement is not consummated. Any application to reopen

must be filed by the aforementioned deadline, and any application to reopen filed thereafter may

be denied solely on that basis. If the parties wish for the Court to retain jurisdiction for the purposes

of enforcing any settlement agreement, they must submit the settlement agreement to the Court by

the deadline to reopen to be “so ordered” by the Court. Per 3.G of the Court’s Individual Rules

and Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain

jurisdiction to enforce a settlement agreement unless it is made part of the public record.
          Case 1:20-cv-04508-JPC Document 17 Filed 11/16/20 Page 2 of 2


       Any pending motions are moot. All conferences are canceled. The Clerk of Court is

respectfully directed to close the case.

       SO ORDERED.

Dated: November 16, 2020                       __________________________________
       New York, New York                               JOHN P. CRONAN
                                                      United States District Judge




                                           2
